Citation Nr: 0724548	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-14 299	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of October 10, 2006, 
which denied an effective date prior to April 20, 2000, for 
the grant of service connection for amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The appellant served on active duty form December 1950 to 
September 1952.  

This matter comes before the Board as the result of a motion 
by the appellant alleging clear and unmistakable error (CUE) 
in a decision by the Board issued on October 10, 2006.  The 
appellant's motion was received at the Board in January 2007.   


FINDINGS OF FACT

1.  An August 1988 Board decision denied service connection 
for a motor neuron system disorder with muscular atrophy, 
also known as ALS.   

2.  On April 20, 2000, the RO received the appellant's claim 
of entitlement to service connection for ALS.

3.  From August 1988 until April 20, 2000, neither a formal 
nor an informal communication in writing was received from 
the appellant requesting service connection for a 
neurological disorder, to include ALS.


CONCLUSION OF LAW

The October 2006 Board decision which denied an effective 
date prior to April 20, 2000, for the grant of service 
connection for ALS is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West Supp. 2005); 38 C.F.R. §§ 20.1400-
20.1411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is challenging an October 2006 Board decision 
on the basis of CUE.  In that decision, the Board denied an 
effective date prior to April 20, 2000, for a grant of 
service connection for ALS.  The Board also found that there 
was no CUE in a July 2005 rating decision which denied an 
effective date prior to April 20, 2000, for the grant of 
service connection for ALS.  

The decision issued by the Board is final.  See 38 U.S.C.A. 
§§ 7103, 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1104 
(2006).  However, the law provides that a final Board 
decision may be revised or reversed on the grounds of CUE.  
See 38 U.S.C.A. §§ 5109A(a), 7111(a).  Review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  See 38 C.F.R. § 
20.1403(b)(1).

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.
(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) concerning CUE in an RO decision 
provide a further framework for determining whether CUE 
exists in a Board decision.  The Court has held that the mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Before addressing the issue of CUE, however, the motion 
alleging CUE must meet specific pleading requirements.  See 
38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), a motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  Id. 

The essential facts of this case are not in dispute.  In a 
May 1987 rating decision, the RO denied service connection 
for a motor neuron system disorder with muscular atrophy.  
(Parenthetically, the Board notes that this disability is 
also referred to as ALS).  After the appellant appealed that 
decision, an August 1988 Board decision also denied service 
connection for a motor neuron system disorder with muscular 
atrophy, thereby subsuming the May 1987 rating decision.  See 
38 U.S.C.A.  § 7103(a) (West Supp. 2005); 38 C.F.R. § 20.1104 
(when the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision).

On April 20, 2000, the RO received the appellant's claim for 
service connection for ALS.  This claim ultimately led to an 
April 2005 Board decision which granted service connection 
for ALS.  That decision was effectuated by an April 2005 
rating decision which assigned a 30 percent rating, effective 
from April 20, 2000.  The appellant filed a notice of 
disagreement concerning the effective date.  

The RO then issued a rating decision in July 2005 in which it 
denied an effective date prior to April 20, 2000, for the 
grant of service connection for ALS.  The RO also issued a 
rating decision in August 2005 which determined that CUE was 
not found regarding the issue of an earlier effective date 
for the grant of service connection for ALS.  However, the RO 
never identified which decision did not contain CUE.  

In an October 2006 Board decision, which is the subject of 
the appellant's motion alleging CUE, two issues were 
addressed: (1) entitlement to an effective date prior to 
April 20, 2000, for a grant of service connection for ALS; 
and (2) whether there was CUE in the rating decision of July 
14, 2005, which denied an effective prior to April 20, 2000, 
for a grant of service connection for ALS.

The Board points out that the second issue was not properly 
before the Board at the time of its October 2006 decision.  
Since the rating decision of July 2005 was the action 
appealed, rather than a final decision, the issue of CUE in 
the July 2005 rating decision should never have been 
addressed by the Board.  Therefore, the Board need only 
address the first issue of whether the October 2006 Board 
decision contains CUE for denying an effective date prior to 
April 20, 2000, for the grant of service connection for ALS.  

A CUE "error" must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  Such an error, as 
in the one cited above, does not manifestly change the 
outcome as the case.  The critical issue is still an 
effective date prior to April 20, 2000.  A finding of no CUE 
in the July 2005 rating action does not change the outcome of 
this case.  In order for the appellant to prevail, CUE must 
still be found in the prior Board decision.    

In any event, the Board also points out that the appellant 
failed to meet the pleading requirements set forth in 38 
C.F.R. § 20.1404(b) concerning the second issue of whether 
there was CUE in the July 2005 rating decision, which denied 
an effective date prior to April 20, 2000, for the grant of 
service connection for ALS.  In this regard, the appellant's 
motion failed to address the issue of CUE in the July 2005 
rating decision.  Instead, the appellant argued that the 
August 1988 Board decision contains CUE for failing to grant 
service connection for a motor neuron system disorder with 
muscular atrophy, also known as ALS.  However, since this 
issue was not addressed in the October 2006 Board decision, 
it was improperly raised in the appellant's motion and is not 
for consideration.  

The veteran has met the pleading requirements concerning the 
issue of whether the Board committed CUE in October 2006 for 
not granting an effective prior to prior to April 20, 2000, 
for the grant of service connection for ALS.  See 38 C.F.R. 
§§ 20.1400-1411.  Unfortunately, however, the veteran has not 
demonstrated that the Board's denial of that claim in October 
2006 was clearly and unmistakably erroneous.  

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).  The statutory guidelines 
for the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. § 5110.  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400 (emphasis added).  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R.                 
§ 3.400(b)(2)(i) (emphasis added).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" 
is defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In his motion, the appellant's central argument is that 
CUE is demonstrated by the fact that the record 
"clearly" shows that symptoms of ALS first became 
manifest while he was stationed in Korea and that his 
neurological disorder was first diagnosed in 1966.  It 
thus appears that the veteran has alleged that the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  For the reasons set forth 
below, the Board disagrees. 

The appellant's argument is without merit because the May 
1987 rating decision denied his claim for service connection 
for a motor neuron system disorder with muscular atrophy, 
also known as ALS, which was then subsumed by the August 1988 
Board decision.  Thus, the veteran appears to be attacking 
the August 1988 Board decision on the basis of CUE, arguing 
that service connection should have been granted at that 
time.  However, since the issue of CUE in the prior August 
1988 Board decision was not addressed in the October 2006 
Board decision, it was improperly raised by the appellant in 
his motion.  

The Board also points out that it did not misapply the 
statutory and regulatory provisions concerning effective 
dates in determining that the effective date for the grant of 
service connection for ALS cannot go back to when his initial 
claim was filed (which ultimately led to the August 1988 
Board decision).  Indeed, this type of argument has been 
considered and rejected by the Court in previous cases.  The 
Court held that the rule of finality regarding an original 
claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R.       § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim. See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

Simply stated, the October 2006 Board decision did not 
misapply the that statutory and regulatory provisions in 
determining that the effective date for the grant of service 
connection for ALS cannot go back to when the appellant 
initially filed his claim for service connection for a 
neurological disorder which ultimately led to the August 1988 
Board decision.  

In addition, the appellant has not alleged that he filed a 
claim between the August 1988 Board decision and April 20, 
2000.  The Board has carefully reviewed the record but finds 
no document between the time of the August 1988 Board 
decision and April 20, 2000, the date the RO received his 
claim to reopen, that could be construed as a claim for 
service connection for ALS.

Beyond the above, it is very important for the veteran to 
understand that, even today, there is a very serious question 
as to whether the veteran's ALS has any association with his 
service many years ago.  It appears clear that the grant of 
this claim was based on a very liberal use of the benefit of 
the doubt doctrine.  Clearly, a prior denial of this claim, 
based on the evidence, can not is considered clearly and 
unmistakably wrong. 

In short, the appellant's challenge to the October 2006 Board 
decision based on CUE must fail.  Because the veteran did not 
file a claim for service connection for ALS between the time 
of the August 1988 Board decision and April 20, 2000, the 
Board correctly applied the law in October 2006 when it 
denied an effective date prior to April 20, 2000, for the 
grant of service connection for ALS.  In other words, no 
error in the Board's adjudication of the appeal has been 
identified which, had if not been made, would have manifestly 
changed the outcome when it was made.  Accordingly, the 
motion is denied.  

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Hence, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).


ORDER

The motion is denied.



                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



